United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.B., widow of G.B., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Los Angeles, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-699
Issued: August 1, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On February 8, 2012 appellant timely appealed the January 10, 2012 merit decision of the
Office of Workers’ Compensation Programs (OWCP), which denied her claim for survivors’
benefits. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established a causal relationship between the employee’s
accepted December 23, 1996 injury and his August 24, 2008 death.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
This case was previously before the Board.2 The employee, a former revenue officer, had
an accepted claim for depressive disorder and prolonged depressive reaction, which arose on or
about December 23, 1996. He last worked for the employing establishment in February 2000.
The employee died on August 24, 2008. He was 56 years old when he died. According to the
death certificate, the immediate cause of death was hypertension. Asthma was listed as a
significant condition contributing to death.3
When the case was last on appeal, OWCP had denied appellant’s claim for survivors’
benefits (Form CA-5). By decision dated September 19, 2011, the Board set aside OWCP’s
March 11, 2010 decision because of an unresolved conflict in medical opinion. Dr. George D.
Karalis, a psychiatrist, opined that, but for the accepted illness of depression, the employee
would not have died.4 In contrast, Dr. Ana M. Andia, a Board-certified psychiatrist and OWCP
referral physician, found there was insufficient evidence in the record to conclude that the
employee’s depression contributed to his death from hypertension.5 In light of the conflict
between Dr. Andia and Dr. Karalis, the Board remanded the case to OWCP for referral to an
impartial medical examiner (IME). The Board’s September 19, 2011 decision is incorporated
herein by reference.
On remand, OWCP referred the case to Dr. Angela M. Callender, a Board-certified
psychiatrist. In a report dated December 16, 2011, Dr. Callender indicated that she reviewed
numerous records, but focused much of her attention on the clinical records provided by the
employee’s former psychologist, Dr. Daniel R. Lott.6 Based on her review of the employee’s
medical records, she found documentation to support the psychiatric diagnoses of depression,
anxiety disorder and alcohol dependence. Dr. Callender also indicated that it was reasonable to
state that the employee’s work conditions caused both depression and anxiety. As to whether
there was a causal relationship between the employee’s accepted conditions and his death from
hypertension, she expressed agreement with Dr. Andia that there was insufficient evidence to
conclude that the employee’s depression caused his death by aggravating his hypertension.
Dr. Callender noted that, apart from his depression, the employee had several risk factors that
must be taken into consideration with regards to his hypertension. These included cigarette
smoking, alcohol dependence and obesity. Dr. Callender also questioned Dr. Karalis’ stated
2

Docket No. 10-1374 (issued September 19, 2011).

3

An autopsy was not performed.

4

Dr. Karalis reviewed certain medical evidence at appellant’s request. He indicated that depression can worsen
asthma and/or hypertension. Dr. Karalis described a “vicious cycle” of depression then asthma/hypertension,
followed by more depression and asthma/hypertension and an ultimately fatal incident of asthma/hypertension
precipitated by depression.
5

Dr. Andia also noted the employee had a history of alcohol abuse. She explained that elevations in blood
pressure can be caused by either excessive alcohol consumption or withdrawal from alcohol.
6

Dr. Lott treated the employee for more than eight years prior to his death. He diagnosed employment-related
post-traumatic stress disorder (PTSD), which reportedly exacerbated the identified primary cause of death,
hypertension.

2

opinion that depression can worsen asthma and/or hypertension. She noted that a correlation
between stress and long-term hypertension had not been made and there were conflicting reports
in the hypertension literature about the correlation between depression and hypertension.
Dr. Callender also indicated that the literature did not support Dr. Karalis’ interpretation of bidirectional risk or a so-called recurring “vicious cycle” between asthma, depression and
hypertension. Lastly, she noted that the referenced data Dr. Karalis relied upon assessed risk, but
not cause and effect.
In a January 10, 2012 decision, OWCP denied appellant’s survivors’ claim based on the
IME’s December 16, 2011 report.
LEGAL PRECEDENT
FECA provides for the payment of compensation for the disability or death of an
employee resulting from personal injury sustained while in the performance of duty.7 Appellant
has the burden of proving by the weight of the reliable, probative and substantial evidence that
the employee’s death was causally related to his employment.8 This burden includes the
necessity of furnishing rationalized medical opinion evidence demonstrating a causal
relationship.9 The physician’s opinion must be based on a complete factual and medical
background, must be expressed in terms of a reasonable degree of medical certainty, and must be
supported by medical rationale explaining the relationship between the employee’s death and his
previous employment.10
FECA provides that, if there is disagreement between the physician making the
examination for OWCP and the employee’s physician, OWCP shall appoint a third physician
who shall make an examination.11 For a conflict to arise the opposing physicians’ viewpoints
must be of “virtually equal weight and rationale.”12
ANALYSIS
The Board previously declared a conflict in medical opinion based on the differing views
of Dr. Andia and Dr. Karalis. Because of this conflict in medical opinion, OWCP referred the
case to Dr. Callender to resolve the question of whether the employee’s accepted emotional
condition either caused or contributed to his August 24, 2008 death. In her December 16, 2011
report, Dr. Callender sided with Dr. Andia in finding there was insufficient evidence to conclude
that the employee’s depression caused his death by aggravating his hypertension.
7

5 U.S.C. §§ 8102(a) and 8133.

8

L.R., 58 ECAB 369, 375 (2007).

9

Id.

10

Id.

11

5 U.S.C. § 8123(a); see 20 C.F.R. § 10.321; Shirley L. Steib, 46 ECAB 309, 317 (1994).

12

Darlene R. Kennedy, 57 ECAB 414, 416 (2006).

3

Where OWCP has referred the case to an IME to resolve a conflict in the medical
evidence, the opinion of such a specialist, if sufficiently well rationalized and based upon a
proper factual background, must be given special weight.13
Dr. Callender, the IME, provided a well-reasoned report based on a proper factual and
medical history. She accurately summarized the relevant medical evidence, and relied on the
latest statement of accepted facts, which included various employment incidents considered
compensable and noncompensable, as well as those alleged to have occurred but unsubstantiated.
Dr. Callender provided an exhaustive and comprehensive review of the employee’s medical
records. Her report included detailed findings and medical rationale supporting her opinion. As
the IME, Dr. Callender’s opinion was entitled to determinative weight.14 The Board finds that
OWCP properly denied appellant’s survivors’ claim on the basis of the weight of the evidence,
as represented by the IME’s December 16, 2011 report.
CONCLUSION
Appellant failed to establish that the employee’s accepted emotional condition -depressive disorder and prolonged depressive reaction -- either caused or contributed to his
August 24, 2008 death.

13

Gary R. Sieber, 46 ECAB 215, 225 (1994).

14

Id.

4

ORDER
IT IS HEREBY ORDERED THAT the January 10, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 1, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

